Citation Nr: 1116803	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  05-28 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral arm disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to September 1991.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was provided a Travel Board hearing in June 2007.  A transcript of the testimony offered at this hearing has been associated with the record.

This matter was last before the Board in July 2009 when it was remanded for further development.  A review of the record shows that the RO has complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A bilateral arm disability, identified as bilateral carpal tunnel syndrome with right ulnar neuropathy, is related to service.  


CONCLUSION OF LAW

A bilateral arm disability, bilateral carpal tunnel syndrome with right ulnar neuropathy, was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre- existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's DD Form 214 reflects that his military service occupation (MOS) was welder and instructor.  

Service treatment records do not reflect any findings related to a bilateral arm disability.  A Report of Medical Examination dated in November 1985 for re-enlistment purposes reflect that the Veteran's upper extremities were clinically evaluated as normal.  A Report of Medical History dated in November 1985 for re-enlistment purposes reflects that the Veteran made no complaints related to a bilateral arm disability.  

VA outpatient treatment records dated in February 2004 reflect that the Veteran complained of numbness in the hands, especially at night.  He also complained of discomfort in the elbows and hands.  The Veteran was diagnosed with tendinitis.  

The Veteran underwent a VA examination in August 2004.  The examiner noted that the Veteran served as a welder in service from 1983 to 1991.  The Veteran reported bilateral hand numbness in the distribution of both medial and ulnar nerves.  He stated that this pain and numbness occurred in the evening and when his hands were on the steering wheel while driving.  He reported that the pain and numbness woke him from sleep.  He stated that he worked as a heavy equipment operator and was treated with anti-inflammatory.  He reported that the symptoms of pain and numbness in the hands occurred every day and were worse with heavy activity.  

Following physical examination, the examiner diagnosed bilateral hand numbness and pain with physical examination findings consistent with carpal tunnel syndrome.  The examiner noted that it was unusual that the carpal tunnel syndrome appeared to also be in the ulnar nerve distribution.  The examiner stated that the symptoms of carpal tunnel syndrome have been shown to be acutely related and it would be speculative to state that the symptoms have been brought on by increased amount for upper extremity usage due to knee surgeries.  

Private treatment records from Florida Physicians Medical Group dated in January 2006 reflect that the Veteran complained of pain and tingling in the hands.  

The Veteran underwent another VA examination in November 2009.  The examiner noted that the Veteran was a welder in service for 9 years.  The Veteran reported numbness with the right wrist greater than left terminating in third, fourth and fifth fingers (at times in thumb, first, and middle finger).  He stated that there was pain.  He denied deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, symptoms of inflammation, or flare-ups of joint disease.  He stated that this condition did not affect the motion of the joint.  

Following physical examination, the examiner diagnosed carpal tunnel syndrome bilaterally with right ulnar neuropathy.  The examiner noted that carpal tunnel syndrome could be caused by many processes, such as diabetes, thyroid disease, neck pathologies (osteoarthritis, disc herniation, disc bulging, collapsed disc), obesity (arms weight causing pulling and straining of nerves), weight lifting such as bicep curls (also excessive weight lifting at work), occupational (including prior occupations such as welder), injuries, and idiopathic.  The examiner stated that use of crutches may cause temporary neuralgia/neuropathy, but should resolve daily when crutches are not being used.  The examiner noted that crutches would have to be used for a prolonged amount of time daily.  The examiner stated that it is unlikely that the Veteran spent such a significant amount of time standing on a knee that was causing moderate pain (the Veteran stated that he was unable to stand for more than 15 to 30 minutes at a time).  The examiner opined that carpal tunnel syndrome bilaterally with right ulnar neuropathy is at least as likely as not caused by or aggravated from service occupation of welding for 9 years.  The examiner reasoned that, though there were no complaints in the military, it is medically reasonable to believe that the neuropathy could have slowly progressed until the point that the Veteran noticed the symptoms years later.  The examiner stated that it could not be resolved without mere speculation if carpal tunnel syndrome bilaterally with right ulnar neuropathy is the result of using crutches and excessively using upper extremities as a result of service-connected knee condition.  

A February 2011 VA examination addendum was obtained in order to verify whether any current neurological impairment of the bilateral upper extremities is related to the Veteran's service occupation or other events.  In the February 2011 addendum, the examiner again noted that the claims file was reviewed.  Initially, the examiner addressed bilateral shoulder osteoarthritis in which he stated that the Veteran's arthritis of the arms could be both occupationally (current) related, age related, and obesity related.  The examiner provided a negative nexus opinion.  The Board notes that the service connection issue pertinent to claimed shoulder disability was previously denied in a June 2008 Board decision.  In the remand portion of that decision, the Board particularly requested a nexus opinion regarding disability of the arms other than the shoulders.  In addressing that issue, the examiner reiterated the November 2009 positive nexus opinions as to bilateral carpal tunnel syndrome with right ulnar neuropathy.  

The Board views the medical evidence as showing that the Veteran currently suffers from a bilateral arm disability, identified as bilateral carpal tunnel syndrome with right ulnar neuropathy.  The Board notes that the November 2009 VA examiner recognized that carpal tunnel syndrome could be caused by many processes.  However, the November 2009 VA examiner went on to opine that carpal tunnel syndrome bilaterally with right ulnar neuropathy is at least as likely as not caused by or aggravated from service occupation of welding for 9 years.  38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").   Under the circumstances, the Board believes that the bilateral arm issue falls within the area of reasonable doubt contemplated by 38 U.S.C.A. § 5107(b).  In such a case, all such reasonable doubt is to be resolved in the Veteran's favor.  Entitlement to service connection for a bilateral arm disability is warranted on that basis.  

Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with the VCAA and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefits sought by the Veteran with regard to the bilateral arm claim are being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board notes that in a March 2004 communication, the RO informed the Veteran of the information and evidence necessary to substantiate his claim.


ORDER


Entitlement to service connection for a bilateral arm disability, bilateral carpal tunnel syndrome with right ulnar neuropathy, is granted.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


